Title: To Thomas Jefferson from Joseph Stanton, 9 May 1805
From: Stanton, Joseph
To: Jefferson, Thomas


                  
                     Sr 
                     
                     Charlestown May 9th 1805
                  
                  at the Special Request of a Number of the most Respectable & Unequivocal Republicans of the State R Island, as well as from a sense of duty I owe my Country I am Impelled to Inform your Excellency of the Almost unpardonable Conduct of my once as I fondly supposed Worthy Chambermate Christopher Ellery Esqr. Who has not Ceased since his Return from the last session of Congriss to Wound the Republican Interest by openly & Insidiously Joining the Federal Faction in Newport and Portsmouth Two Towns who were Nearly Equally divided in Politics, this Species of Perfidy has aded 7 federal members to Our H R—Thank Heaven the Indignation of the Citizens in every part of the State is Roused on the Question, he & his Federal Friends, Even Prevailed of my Townsman Thomas Honsis Esqr one of Our Senators Unguarded weak Nerved Republican to Oppose Lt. Govr. Mumford. Said Honsis has Lost his Election Both as Senator & Lt Govr By a majority of 769 Mr. C E last Winter threatened our delegation in Congress, in the presence of the Postmaster General of what he Intended to do with the Assistance of his Brother in law Mr. Robins & his Federal friends. I Replied good Lord deliver me from Such Republicanism; And his Very good Friend Mr. Granger admonished him & intreated him to desist from his purpose, & told him he Behaved like a fool Repeatedly in the Course of the Evening—Sundry of our Citisens that have Been Mislead on the Occation are Returning to the Republican Standard, But the Feds exult, they Like the Trason But dispise the Traitor—you had the gooness to Inform Mr. Knight Potter & my Self at the Close of the Session Previous to the last, that the martial & Loan Officer would Be Shifted when Suitable Characters were Recommended. we thanked you, & Beged you to wait untill we returned & Consulted Our friends, But Sickness & death prevented, It is Now the Wish of the delegation in Behalf of Our Best Republicans that No Shift take place till the Next Session of Congress—
                  I am With great Respect Very truly your Huml Servt
                  
                     Jos. Stanton 
                     
                  
                  
                     we have in the present Legislature H R 24 majority, in the Senate we are unanimous.
                     I Beg Leave to Call your Attention to the Memorial of Mr. Topham Who has Been Convicted of the Heaven daring & God provoking Traffick of dealing in Human flesh. Altho I have Been Hostile to this wicked & Impolitic trade, for 50 years, yet as mercy is Better than Sacrifice, I hope he may enjoy It at the Hands of the Executive, I had the pleasure of Serving in the Revolutionary War with his Father Colo. J Topham, Who I respected as a good Officer.
                  
                  
                     J S.
                  
               